People ex rel. Wayne C.J. v McCulloch (2022 NY Slip Op 01626)





People v Mcculloch


2022 NY Slip Op 01626


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


6 KAH 20-01685

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. WAYNE C.J., PETITIONER-APPELLANT,
vDEBORAH MCCULLOCH, EXECUTIVE DIRECTOR, CENTRAL NEW YORK PSYCHIATRIC CENTER, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


KATHRYN F. HARTNETT, UTICA, FOR PETITIONER-APPELLANT. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (LAURA ETLINGER OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Oneida County (Gerard J. Neri, J.), entered October 27, 2020 in a habeas corpus proceeding. The order denied the motion of petitioner seeking leave to reargue. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in People ex rel. Wayne C.J. v McCulloch ([appeal No. 1] — AD3d — [Mar. 11, 2022] [4th Dept 2022]).
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court